Citation Nr: 1704735	
Decision Date: 02/16/17    Archive Date: 02/24/17

DOCKET NO.  13-29 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for alcohol and substance abuse, secondary to service-connected posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for a prostate disability.

4.  Entitlement to service connection for arthritis of various joints.

5.  Entitlement to service connection for a disability manifesting as swollen lymph nodes.  

6.  Entitlement to service connection for a heart disability.

7.  Entitlement to service connection for depression.

8.  Whether new and material evidence has been received sufficient to reopen a claim of service connection for pes planus, and if so, whether service connection is warranted.

9.  Entitlement to a rating higher than 10 percent for status post left orchiectomy.

10.  Entitlement to a rating higher than 10 percent for left knee patellofemoral syndrome.

11.  Entitlement to a rating higher than 10 percent for right knee patellofemoral syndrome.

12.  Entitlement to a rating higher than 70 percent for PTSD.

13.  Entitlement to an effective date earlier than February 10, 2010, for the grant of a 70 percent rating for PTSD.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Gibson








INTRODUCTION

The Veteran served on active duty from September 1968 to July 1970 and from October 1971 to October 1973.

This appeal to the Board of Veterans' Appeals (Board) is from October 2010, February 2011, August 2011, and August 2013 decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

In April 2016, the Veteran had a personal hearing with the undersigned VLJ.

In this decision, the Board is reopening and granting service connection for bilateral pes planus.  The Veteran's claim to service connect depression is being dismissed because it is moot, as his depression is rated as part of his PTSD diagnosis.  His claim for an earlier effective date for the grant of a higher rating is also granted, effective from February 2009.  As discussed in more detail below, his remaining claims are REMANDED to the Agency of Original Jurisdiction (AOJ) for additional development.

In September 2015, the Veteran filed a claim for a clothing allowance (VA Form 21-8678), which has not been addressed.  This issue is referred to the AOJ for proper development and action.


FINDINGS OF FACT

1.  The Veteran's claim for service connection of bilateral pes planus was denied in May 1971, and by the Board in February 1972, because it was found to have existed prior to service.  He did not further appeal and the decision is final.  Since then, new and material evidence that relates to an unestablished material fact was received.  

2.  He entered service with pes planus that was noted on his entrance examination, and which was aggravated by his service.

3.  His PTSD with depression has been totally disabling for the entire period under consideration. 


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for bilateral pes planus is reopened.  38 U.S.C.A. §§ 1110, 5107(b), 5108 (West 2014); 38 C.F.R. §§ 3.102, 3.104, 3.156, 20.1100, 20.1103 (2016).

2.  Service connection for bilateral pes planus is granted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.306 (2016).

3.  The Veteran's claim for service connection for depression is mooted, because depression is part of his PTSD.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 4.130, DC 9411 (2016).

4.  The criteria for a 100 percent rating for PTSD with depression are met effective from February 2009.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.400, 4.1, 4.3, 4.7, 4.125-4.130, DC 9411 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection 

In general, VA decisions that are not timely appealed are final.  See 38 U.S.C.A. §§ 7104(b), 7105 (West 2014); 38 C.F.R. §§ 20.1100, 20.1103 (2016).  A finally disallowed claim may be reopened when new and material evidence is secured with respect to that claim.  38 C.F.R. § 3.156 (2016).  "New" evidence is evidence not previously submitted to agency decisionmakers.  Evidence is "material" if it relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Veteran's claim to service connect pes planus was last denied in a February 1972 Board decision because pes planus was determined to have existed prior to service.  He did not appeal that decision and it is now final.  Since then, evidence shows that he is being treated for pes planus with orthotic inserts.  He also asserts that he has had foot pain since service.  This is new and material and raises the possibility of substantiating the claim.  The claim for service connection for pes planus is therefore reopened.

Service connection is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and, (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the medical "nexus" requirement).  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); C.F.R. § 3.303(a) (2016).

A veteran who served on active duty after December 31, 1946, is presumed to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service.  38 U.S.C.A. §§ 1111, 1137 (West 2014); 38 C.F.R. § 3.304(b) (2016).  Here, the Veteran was noted to have mild pes planus upon his entrance into service.  He is therefore not presumed to have been sound upon entrance into service.

In cases where a condition is noted on the entrance examination report, the "presumption of sound condition" does not apply; instead, a "presumption of aggravation" governs the outcome of the case.  38 U.S.C.A. § 1153 (West 2014).  Under this presumption, a preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in said disability during service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  Id.; 38 C.F.R. § 3.306.  

The record reveals that his pes planus was noted on his July 1968 enlistment examination.  He entered service in September 1968, and was at the foot clinic that month with pain.  In September 1969, he was prescribed orthotic arch supports.  In November 1969, he was put on light duty.  His pain continued in December 1969.  It was noted that his feet were not quite severe enough to warrant a permanent profile or a change of MOS, and it was recommended that he wear sneakers.  Unfortunately, a follow up notation indicates that he was not permitted to wear sneakers in his job.  A further follow up notation appears to order permanent L-3 profile as of December 2, 1969; however, his STRs show an additional period of light duty in May 1970 due to his feet.  His separation examination does not show an abnormality of the feet.

His current treatment records show that he is still treated for pes planus with orthotic inserts.

The Board must determine whether this evidence demonstrates the Veteran's preexisting pes planus was aggravated during service, that is, whether there was an increase in disability during service.  Unfortunately, this has not been presented to a VA examiner for an opinion.  However, the Board notes that at entrance, the Veteran's pes planus was found to be mild.  There is no indication that he had any treatment for his flat feet prior to service.  Once he started service, he immediately began to have pain.  Within a year of entry, he was prescribed orthotic inserts.  He was on profile twice, and a transfer of job position was considered.  Based on this evidence, the Board finds that there was an increase in disability during service.  

A "presumption of aggravation" of the preexisting disability has therefore been established.  This presumption is rebuttable; however, the Board does not find that adequate evidence has been received to rebut the presumption.  As mentioned, this issue was not presented to a VA examiner for an opinion.  However, the Board finds the STRs show an increase in disability, as he was prescribed orthotic inserts and put on profile twice.  Accordingly, the Board finds that the presumption of aggravation has not been rebutted.  Service connection for pes planus, based on service aggravation, is warranted.

Disability Rating for PTSD

Disability ratings are assigned in accordance with VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2016).  Separate diagnostic codes (DCs) identify the various disabilities.  See generally 38 C.F.R. Part 4 (2016).  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

Consistent with the facts found, the rating may be higher or lower for periods of the time under review on appeal, that is, the rating may be "staged."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

The Veteran's PTSD is rated as 70 percent disabling effective from February 2010, the date of receipt of his claim for a higher rating.  He argues that he is entitled to an even higher rating.  

The Board notes that his claim was received in February 2010; therefore, the relevant time frame for review starts one year prior to the receipt of the claim, in February 2009.  38 C.F.R. § 3.400(o).  The Board notes the Veteran was incarcerated at that time, up until February 4, 2010.  Although incarceration impacts the amount of the benefit that is actually paid, the actual rating associated with his disabilities is not impacted.  See 38 C.F.R. § 3.665.

The criteria for evaluating PTSD, and all acquired psychiatric disabilities, are found at 38 C.F.R. § 4.130, DC 9411 (2016).

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  Id. 

A 100 percent evaluation requires total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and, memory loss for names of close relatives, own occupation, or own name.  Id. 

The symptoms listed above serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating, and are not intended to constitute an exhaustive list.  See Mauerhan v. Principi, 16 Vet. App. 436, 442-44 (2002).  

According to the applicable rating criteria, when evaluating a mental disorder, the frequency, severity, duration of psychiatric symptoms, length of remissions, and the Veteran's capacity for adjustment during periods of remission must be considered. See 38 C.F.R. § 4.126(a) (2016).

After review of the evidence, including the numerous statements received and the medical records, the Board finds that a 100 percent rating is warranted, effective from February 2009.  The record shows the Veteran was incarcerated in 2000 for attempted murder of his mother.  Upon his release, he was able to stay shortly with a relative but he was unable to get along with that relative and ended up homeless.  A July 2010 VA examiner found he isolated and had limited family contact.  The August 2010 VA examiner found his PTSD to be serious because he is unable to hold a job, has frequent social conflicts, and has serious psychological symptoms, including hyperarousal, distressing flashbacks and nightmares, and avoidance behavior.  The record shows he was hospitalized in May 2013, and suggests suicidal ideation or attempt at that time.  The May 2013 discharge note indicates that he was diagnosed with PTSD with associated major depression, which was recurrent and severe with delusions.  The Veteran's numerous statements regarding this claim show intense anger and a fixation on the idea that he is being treated unfairly by the U.S. government.  In short, the Board finds there is ample evidence to grant a 100 percent rating for the entire period on appeal.

As depression is rated as a symptom of his PTSD, the claim for service connection for depression is mooted.  In other words, he is service connected for PTSD with depression.  His depression is found to be a part of his PTSD.  Accordingly, depression has been considered when determining his 100 percent rating.

The Veteran asserts that he is entitled to this higher rating since the 1970's, that VA erred in not awarding him a higher rating.  As discussed above, the relevant time frame for review for this claim starts in February 2009, one year prior to the receipt of his claim.  The effective date of an increased rating is the date of receipt of the claim or the date entitlement arose, whichever is later, unless it is factually ascertainable that the increase occurred within the year prior to the receipt of the claim.  38 C.F.R. § 3.400(o).  Here, the Board finds that it is factually ascertainable that he was at this level of disability as of one year prior to the receipt of his claim.

He is not entitled to an earlier date than February 10, 2009, for the effective date of his 100 percent rating.  The Veteran's last claim for an increased rating for his PTSD (at that time, it was referred to as anxiety neurosis) was received in June 2002.  This claim was appealed to the Board, and denied in an August 2007 Board decision.  He did not further appeal that decision, and it became final.  There was no claim for a higher rating again until February 2010, when he was released from incarceration.  As discussed above, the earliest that an effective date for an increased rating can be assigned is only up to one year prior to the date of receipt of the claim.  Id.

The Board acknowledges the Veteran's arguments that he has been at this level of disability for longer than the period on appeal.  However, his claim was not received until February 2010.  To the extent that the Veteran is basing his argument on the concept of equity, the Board is unfortunately bound by the law and is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104(c) (West 2014); see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  


ORDER

The claim of entitlement to service connection for pes planus is reopened.

Service connection is granted for pes planus.

The claim of service connection for depression is dismissed as moot.

A 100 percent rating for PTSD is granted effective from February 10, 2009.


REMAND

In regard to service connection for hepatitis C, an updated VA examination must be conducted.  The record shows he has a current diagnosis of hepatitis C.  The August 2010 VA examination report does not have an opinion on whether it is related to service.  He alleges being exposed to hepatitis in service from unsterilized vaccine equipment.  In support, he submitted copies of an online discussion board posting regarding such exposure.  He also alleges that the numerous medications he takes for his psychiatric and knee disabilities caused or aggravated his hepatitis.  These theories must be addressed by a VA examiner.

In regard to service connection for alcohol and substance abuse, the Veteran asserts he has been told this was caused by his PTSD.  None of the VA examination reports of record address a relationship, as he was reportedly in sustained remission in 2010.  The record suggests he may have had a relapse.  Accordingly, updated records must be obtained, as well as a medical opinion.

In regard to a prostate disability, the record shows he has been diagnosed with benign prostatic hypertrophy.  He asserts it is related to herbicide exposure in Vietnam.  He has not been given a VA examination for an opinion on whether it is related to his service.

In regard to his claim for arthritis of various joints, the record shows that he has been diagnosed with arthritis of the cervical and lumbar spines, and the right shoulder.  His STRs show injuries to the right ankle, the left shoulder, and the left hand.  He is also service-connected for the bilateral knees and the bilateral feet.  An examination must be conducted for an opinion on whether any current diagnosis is related to service.

In regard to a claim for a disability manifesting with swollen lymph nodes, the record shows he had a lymph node excision in 2005, and polyps or nodules in his throat in May 2014.  A medical opinion must be obtained.

In regard to his claim for a heart disability, an updated VA examination must be conducted.  The record reflects the Veteran had a heart attack and a stent placed, but those records are incomplete and do not contain the results of diagnostic test.  The August 2010 VA examination shows no diagnosis, but he was unable to complete a stress test due to fatigue and shortness of breath.  He also takes a prescription for heart and blood pressure.  It is therefore unclear whether he has a heart diagnosis.  

In regard to his claims for higher ratings for his orchiectomy and bilateral knees, he has not been given an examination for these disabilities since 2010.  Updated examinations must be conducted.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all treatment he has gotten for his knees and orchiectomy, and make arrangements to obtain all records not already associated with the claims file. 

2.  After receipt of additional records, schedule the Veteran for an appropriate examination for an opinion on whether it is as likely as not (50 percent or greater probability) that hepatitis C is related to his service.

The Veteran asserts that he was exposed to hepatitis C while in service, with unsterilized vaccine equipment.  He submitted an online discussion board conversation addressing this contention.

In the alternative, he also asserts that medications he takes for his service-connected disabilities caused or aggravated (that is, caused a permanent increase that is beyond the normal progression of the disease) his hepatitis.

The examiner is asked to address both theories of entitlement.  In forming the opinion, the examiner is asked to conduct a search of the relevant literature for support for the Veteran's theories.  The examiner is asked to discuss the latency period after exposure.  If the examiner offers an alternative exposure source that is not service-connected, the examiner is asked to include any available statistical information on the likelihood of exposure to hepatitis C through various sources.  All opinions must be supported with explanatory rationale.  

3.  Obtain an opinion from an appropriate examiner as to whether it is as likely as not (50 percent or greater probability) that alcohol or drug abuse is related to his service-connected PTSD.  If the examiner indicates that a complete examination should be conducted, then so schedule an appropriate examination.

4.  Schedule the Veteran for an appropriate examination for an opinion on whether any prostate diagnosis is as likely as not (50 percent or greater probability) related to his service.  The examiner is asked to review the file and conduct a search of the relevant medical literature prior to opining.

The Veteran is diagnosed with benign prostatic hypertrophy.  The examiner is asked to provide a list of any other prostate diagnoses.  The examiner is asked whether this is related to exposure to herbicides in Vietnam.  The examiner is also asked to opine on whether it was caused or aggravated (that is, caused a permanent increase in severity beyond the normal progression of the disease) by any of his service-connected disabilities, including removal of testicle, bilateral knee disabilities, and PTSD.

All opinions must be supported with explanatory rationale.  

5.  Schedule an appropriate examination of the major joints for an opinion on whether any diagnosis is as likely as not (50 percent or greater probability) is related to service.  The examiner is asked to review the file prior to the examination, and to ask the Veteran to describe his orthopedic symptoms.

The record shows that he has current diagnoses of the neck, the low back, and the right shoulder.  His STRs show injuries to the right ankle, the left shoulder, and the left hand.  He is also already service connected for the bilateral knees and feet.  The examiner is asked to conduct a complete examination, and to order X-rays or other necessary diagnostic testing for any joint that exhibits potential pathology.  

The examiner is then asked to provide opinions on whether any diagnosis of the spine or any other major joint is related to service, either directly from an incident or symptoms shown in service, or secondarily from the Veteran's other service-connected disabilities.  The examiner is asked whether his bilateral knees and/or bilateral feet disabilities caused or aggravated (that is, caused a permanent increase in severity beyond the normal progression of the disability) any diagnosis of the spine or any other major joint.

All opinions are to be supported with explanatory rationale.

6.  Schedule the Veteran for an appropriate examination for a report on whether it is as likely as not (50 percent or greater probability) that the Veteran has a disability of the lymph nodes that is related to service.  The examiner is asked to review the record, and to conduct a search of the relevant literature, prior to the examination.

The record shows he had an excision of a lymph node in 2005.  He has also had vocal cord polyps and nodules removed in May 2014.  He asserts these are related to his exposure to herbicides in Vietnam.  The examiner is asked to perform a complete examination and to opine on whether he has swollen lymph nodes, and if so, why.  The examiner is asked to opine on whether his lymph nodes, nodules, or polyps are related to his service.

All opinions are to be accompanied by an explanatory rationale.  

7.  Schedule the Veteran for an appropriate examination for an opinion on whether it is as likely as not (50 percent or greater probability) that any heart disability is related to his service.  All necessary diagnostic testing must be conducted.

The examiner is asked whether the Veteran has an ischemic heart disability.  The record shows he had a myocardial infarction in December 2008, and a cardiac catheterization.  However, the August 2010 VA examination report showed no diagnosis.

All opinions are to be accompanied by explanatory rationale.

8.  Schedule the Veteran for an updated examination for a report on the current severity of his status post orchiectomy.  The examiner is asked whether his remaining testicle is functioning.

9.  Schedule the Veteran for an updated examination for a report on the current severity of his bilateral knees.  

The examiner is asked to conduct a complete examination, including range of motion testing, both active and passive.  Is there instability or subluxation, and if so, slight, moderate, or severe?  Does he have locking, pain, and effusion into the joint?  Is there impairment of the tibia and fibula, or a genu recurvatum diagnosis?

All opinions are to be supported with explanatory rationale.

10.  Following completion of the above directive, review the claims file to ensure compliance with this remand.  If the examination report does not include adequate responses to the specific opinions requested, it must be returned to the examiner for corrective action.

11.  Finally, after completing all of the above, and any additional development deemed warranted, readjudicate the claim on appeal.  If the benefit on appeal remains denied, furnish the Veteran and his representative with a copy of a supplemental statement of the case (SSOC) and allow an appropriate time for response.  Thereafter, return the file to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


